                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    MURIEL VAN HORN AND                                       CIVIL ACTION
    MARK VAN HORN

    VERSUS                                                     NO. 17-12969

    CHUBB INSURANCE COMPANY, ET                            SECTION “R” (3)
    AL.

                          ORDER AND REASONS

       Before the Court is defendant Progressive Insurance Company’s

motion for judgment on the pleadings, on the ground that coverage for

plaintiffs’ injuries is excluded under the terms of its insurance policy.1

Because the insurance coverage exclusion Progressive invokes does not apply

to injuries sustained in the boating accident at the center of this litigation,

the Court denies the motion.



I.     BACKGROUND

       This case arises out of a boating accident on Lake Pontchartrain. 2

Plaintiff Muriel Van Horn served as a volunteer race official for a sailing

regatta held on the lake.3 On November 26, 2016, Ms. Van Horn boarded a




1      R. Doc. 63.
2      R. Doc. 35.
3      Id. at 2 ¶¶ 2-3.
boat operated by defendant David Rubin, who was assigned to transport her

to her official’s position. 4 According to the complaint, Rubin suddenly

accelerated the vessel over the swells of Lake Pontchartrain, causing the boat

to leave the water’s surface, assume a nearly vertical position in the air, and

slam back down onto the water. 5 This incident allegedly caused Ms. Van

Horn to fracture her right tibial plateau, requiring major surgery and

continuing medical care. 6

      On November 21, 2017, Ms. Van Horn and her husband Mark Van

Horn sued for damages under general maritime law and Louisiana law.7 Ms.

Van Horn alleges that her injuries were caused by Rubin’s negligence and by

the negligence of the regatta organizers, the United States Optimist Dinghy

Association, Inc. and the Southern Yacht Club. 8 Mr. Van Horn asserts a

claim for loss of consortium and society as a result of Ms. Van Horn’s

injuries.9 Progressive provided a boat and personal watercraft insurance

policy to Rubin. 10 Progressive now moves for a judgment on the pleadings

on the ground that the liability insurance it issued to Rubin excludes


4     Id. at 3 ¶ 7.
5     Id. ¶¶ 8-9.
6     Id. ¶ 9.
7     R. Doc. 1.
8     R. Doc. 35 at 4-6.
9     Id. at 9 ¶ 36.
10    Id. at 7-8 ¶ 30; R. Doc. 63-2.
                                       2
coverage for any injuries sustained during the accident. 11         Rubin and

plaintiffs have each filed briefs in opposition to Progressive’s motion. 12



II.   LEGAL STANDARD

      A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) is appropriate if the matter can be adjudicated by deciding

questions of law rather than factual disputes. Brittan Commc’ns Int’l Corp.

v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir. 2002). It is subject to the

same standard as a motion to dismiss under Rule 12(b)(6). Doe v. MySpace,

Inc., 528 F.3d 413, 418 (5th Cir. 2008). To survive a Rule 12(b)(6) motion to

dismiss, the plaintiff must plead enough facts “to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible when the plaintiff pleads facts that allow

the court to “draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

court must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. US Unwired, Inc., 565 F.3d




11    R. Doc. 63.
12    R. Doc. 65; R. Doc. 66.
                                       3
228, 239 (5th Cir. 2009). But the Court is not bound to accept as true legal

conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

      A legally sufficient complaint must establish more than a “sheer

possibility” that the plaintiff’s claim is true. Id. It need not contain detailed

factual allegations, but it must go beyond labels, legal conclusions, or

formulaic recitations of the elements of a cause of action. Id. In other words,

the face of the complaint must contain enough factual matter to raise a

reasonable expectation that discovery will reveal evidence of each element of

the plaintiff’s claim. Lormand, 565 F.3d at 257. If there are insufficient

factual allegations to raise a right to relief above the speculative level, or if it

is apparent from the face of the complaint that there is an insuperable bar to

relief, the claim must be dismissed. Twombly, 550 U.S. at 555.



III. DISCUSSION

      Both parties agree that Louisiana law governs the interpretation of

Progressive’s insurance policy. The Louisiana Civil Code sets forth the

guiding principles for construing contracts in Louisiana. See In re Katrina

Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007); Cadwallader v.

Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003). “Interpretation of a

contract is the determination of the common intent of the parties.” La. Civ.


                                         4
Code art. 2045. Such intent is to be derived from the language of the contract

itself.     If that language is “clear and explicit and lead[s] to no absurd

consequences, no further interpretation may be made in search of the

parties’ intent.”     Id. art. 2046.   Words “must be given their generally

prevailing meaning,” and terms of art are interpreted as such only when a

technical matter is at stake. Id. art. 2047. Furthermore, “[e]ach provision in

a contract must be interpreted in light of the other provisions so that each is

given the meaning suggested by the contract as a whole.” Id. art. 2045.

          “Exclusionary provisions in insurance contracts are strictly construed

against the insurer, and any ambiguity is construed in favor of the insured.”

Garcia v. St. Bernard Par. Sch. Bd., 576 So. 2d 975, 976 (La. 1991); see also

La. Civ. Code art. 2056 (“In case of doubt that cannot be otherwise resolved,

a provision in a contract must be interpreted against the party who furnished

its text. A contract executed in a standard form of one party must be

interpreted, in case of doubt, in favor of the other party.”); Arctic Slope Reg’l

Corp. v. Affiliated FM Ins. Co., 564 F.3d 707, 709-10 (5th Cir. 2009)

(ambiguities in insurance contracts are “to be construed against the insurer

and in favor of coverage”) (quoting Sher v. Lafayette Ins. Co., 988 So. 2d

186, 193 (La. 2008)).




                                         5
      Progressive argues that its insurance policy does not cover any injuries

sustained in the accident because of an exclusion that exempts from coverage

      bodily injury or property damage resulting from, or sustained
      during practice or preparation for: (a) any pre-arranged or
      organized racing, stunting, speed, or demolition contest or
      activity; or (b) any driving, riding, navigation, piloting, or
      boating activity conducted on a permanent or temporary
      racecourse.13
Progressive specifically points to the language that exempts “bodily injury . .

. sustained during . . . preparation for . . . any pre-arranged or organized

racing . . . contest or activity.” 14 Progressive argues that Ms. Van Horn’s

injuries were “sustained during . . . preparation” for a racing event because

she was injured while being transported to her official’s position for the

regatta, an organized racing event.15

      The Court finds that the exclusion does not apply to the injuries

sustained in this accident. The first part of the provision excludes “bodily

injury or property damage resulting from, or sustained during practice or

preparation for . . . any pre-arranged or organized racing, stunting, speed, or

demolition contest or activity.”16 The phrase “resulting from” applies the

exclusion to damages caused by the acts listed. See P.D. v. S.W.L., 993 So.



13    R. Doc. 63-2 at 8.
14    Id.; R. Doc. 63-1 at 2; R. Doc. 71 at 3.
15    Id.
16    R. Doc. 63-2 at 8 (emphasis added).
                                        6
2d 240, 248 (La. App. 1 Cir. 2008) (“In determining the scope of policy

provisions excluding coverage for damages ‘arising’ or ‘resulting’ from

certain acts, the focus of the exclusion is on the cause of the damages . . .”).

This part of the exclusion thus addresses bodily injuries that are caused by

any pre-arranged or organized racing, stunting, speed, or demolition contest

or activity. Ms. Van Horn’s injuries were not “caused by” the regatta because

she was not a participant in the race. In fact this exclusion would not even

apply if Ms. Van Horn had been injured while participating in the sailing

regatta. The insurance policy specifically provides that “[t]his exclusion does

not apply to bodily injury or property damage resulting from the use of a

sailboat in any pre-arranged or organized racing or speed contest, or in

practice or preparation for any such contest.” 17 Progressive appears to

concede this point because it does not base its argument on the provision’s

use of the phrase “resulting from.”

      Progressive instead focuses on the provision’s language that expands

the exclusion to include injuries that occur “during practice or preparation

for” the activities identified in subsection (a). 18 But Progressive’s argument

that the word “preparation” includes injuries sustained by an event official




17    Id.
18    Id.
                                       7
being transported to her position before the start of the race is an

unwarranted expansion of the scope of the exclusion. “Preparation” must be

read in connection with its surrounding terms under the principle of

contractual interpretation that words listed together are presumably

associated and must be read in tandem. See, e.g., Holloway Gravel Co. v.

McKowen, 9 So. 2d 228, 232-33 (La. 1942) (concluding that the phrase

“mineral, oil and gas rights” did not include the rights to “sand and gravel”

because the term “mineral” must be “confined to things” like “oil and gas”).

The term “practice” in the context of this exclusion plainly means a party

rehearsing the activity involved in a pre-arranged or organized racing,

stunting, speed, or demolition contest or activity. See Merriam-Webster

Dictionary Online (defining practice as “to perform or work at repeatedly so

as to become proficient”). Both the term “practice” and the phrase “resulting

from” therefore apply to injuries sustained while engaging in the type of

activities involved in the pre-arranged or organized racing event. This

conclusion makes sense because the activities listed in the exclusion are all

significantly more dangerous than the typical operation of a boat, and

practicing those activities involves similar risks.

      The term “preparation” must be read in the context of the kind of risky

activities that are the focus of the clause. Doing so shows that Progressive’s


                                       8
interpretation would significantly expand the scope of the exclusion beyond

the contracting parties’ clear intent, because it would exclude from coverage

ordinary boating activity, like riding Ms. Van Horn in a motor boat on the

lake. See Holloway Gravel Co., 9 So. 2d at 232-33; see also La. Civ. Code

art. 2051 (“Although a contract is worded in general terms, it must be

interpreted to cover only those things it appears the parties intended to

include.”). Neither the boat, nor Ms. Van Horn, was engaging in, preparing

for, or practicing to participate in a pre-arranged or organized racing,

stunting, speed, or demolition contest or activity. The Court thus finds that

when viewing the exclusion as a whole, its plain terms indicate that the

parties did not intend to exclude injuries sustained in this type of accident.

See Metro. Prop. & Cas. Ins. Co. v. Stevens, No. 981813, 1999 WL 1203780,

at *5 (Mass. Sup. Ct. Nov. 2, 1999) (finding that “the purpose” of a nearly

identical automobile exclusion “was to protect insurance companies from

situations where an automobile is not usually found and which present

additional hazards and increased risk of loss for which the insurance

company did not contract”).

     Even if the Court were to find that Progressive’s interpretation is

supported by the text of the exclusion, it would still deny Progressive’s

motion for separate reasons. First, Progressive’s interpretation would not


                                      9
supplant the Court’s. Rather, that interpretation would at best render the

exclusion ambiguous, and “equivocal provisions seeking to narrow an

insurer’s obligation are strictly construed against the insurer.” Cadwallader,

848 So. 2d at 580; see also Garcia, 576 So. 2d at 976; La. Civ. Code art. 2056.

Second, the Court must not interpret the insurance contract in an

“unreasonable”    manner     that   “achieve[s]   an    absurd    conclusion.”

Cadwallader, 848 So. 2d at 580; see also La. Civ. Code art. 2046.

Progressive’s interpretation leads to an absurd conclusion because it

excludes from coverage an accident sustained during ordinary boating

activity—like Ms. Van Horn’s boat ride on the lake—simply because the

accident occurred in the context of a racing event. But there is no reason why

the parties would intentionally exclude from coverage injuries sustained

during that scenario, while agreeing to cover injuries sustained during the

same type of ordinary boating activity so long as it did not precede a racing

event. The only reasonable interpretation of the provision is that the parties

intended to exclude injuries sustained while a boat is used in the manner in

which it is typically operated during a pre-arranged or organized racing,

stunting, speed, or demolition contest, because such activity is inherently

more dangerous than ordinary boating activity.




                                      10
IV.   CONCLUSION

      For the foregoing reasons, Progressive’s motion for judgment on the

pleadings is DENIED.



        New Orleans, Louisiana, this _____
                                      26th day of October, 2018.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   11
